EXHIBIT NetREIT 1999 FLEXIBLE INCENTIVE PLAN TABLE OF CONTENTS Page SECTION 1.PURPOSE OF THIS PLAN SECTION 2.DEFINITIONS SECTION 3.ADMINISTRATION OF THIS PLAN SECTION 4.SHARES SUBJECT TO PLAN SECTION 5.ELIGIBILITY SECTION 6.STOCK OPTIONS SECTION 7.RESTRICTED STOCK SECTION 8.STOCK APPRECIATION RIGHTS SECTION 9.PHANTOM STOCK AWARDS SECTION 10.DIVIDEND EQUIVALENTS SECTION 11.PERFORMANCE AWARDS SECTION 12.STOCK PURCHASE PLAN SECTION 13.OTHER AWARDS SECTION 14.COMPLIANCE WITH SECURITIES AND OTHER LAWS SECTION 15.ADJUSTMENTS UPON THE OCCURRENCE OF A REORGANIZATION OR CORPORATE TRANSACTION SECTION 16.AMENDMENT OR TERMINATION OF THIS PLAN SECTION 17.AMENDMENTS AND ADJUSTMENTS TO AWARDS SECTION 18.GENERAL PROVISIONS 1 1 5 6 7 7 11 12 13 13 14 15 16 16 17 18 19 19 SECTION
